                       UNITED STATES BANKRUPTCY COURT
                              Eastern District of Michigan
                                    Southern Division


In the Matter of:

Joseph Gatza                                     Bankruptcy No: 19-40978 –mbm
Melissa Gatza                                    Chapter 7

                 Debtor(s)

                               ORDER TO SHOW CAUSE
        ON DISMISSAL OF CASE FOR FAILURE TO PAY FILING FEE

      The files and records of the above-entitled case reveal the debtor has failed to
pay the balance of filing fee in the amount of $ 335.00**    as ordered by the Court
pursuant to 28 U.S.C. Section 1930 and Bankruptcy Rule 1006.

      This is to notify you that a hearing will be held on May 21, 2019 at 9:00 AM
before the Honorable Marci B. McIvor in Room 1875, 211 W. Fort St, Detroit, Michigan
48226, to show cause why the case should not be dismissed pursuant to Bankruptcy
Rule 1017(b)(1) and 11 U.S.C. Section 707 (a)(2).

       The debtor and the attorney for the debtor must appear at this hearing, unless
the fees are paid in full prior to the hearing date. Notice must be given to the courtroom
deputy that the fee has been paid. If the fee is not paid prior to the hearing date and if
the debtor and attorney for debtor fail to appear at this hearing, the case may be
dismissed.

**NO PERSONAL CHECKS, DEBIT OR CREDIT CARDS will be accepted from a debtor. Payments
submitted to the clerk must be cash, cashiers’ check or money order. Credit cards will only be
accepted from attorneys through pay.gov.




Signed on May 10, 2019




 19-40978-mbm        Doc 27    Filed 05/10/19     Entered 05/10/19 09:00:57      Page 1 of 1
